Name: Council Decision 2013/184/CFSP of 22Ã April 2013 concerning restrictive measures against Myanmar/Burma and repealing Decision 2010/232/CFSP
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international security;  international trade
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/75 COUNCIL DECISION 2013/184/CFSP of 22 April 2013 concerning restrictive measures against Myanmar/Burma and repealing Decision 2010/232/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/232/CFSP renewing restrictive measures against Burma/ Myanmar (1). (2) In view of the developments in Myanmar/Burma and as a means of encouraging positive changes to continue, all restrictive measures should be lifted with the exception of the arms embargo and the embargo on equipment which might be used for internal repression. (3) Decision 2010/232/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Myanmar/Burma by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide technical assistance, brokering services and other services related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, as well as equipment which might be used for internal repression, directly or indirectly to any natural or legal person, entity or body in, or for use in Myanmar/Burma; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of arms and related materiel, as well as equipment which might be used for internal repression, or for the provision of related technical assistance, brokering and other services directly or indirectly to any person, entity or body in, or for use in Myanmar/Burma; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment, or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution-building programmes of the UN and the EU, or of materiel intended for EU and UN crisis management operations; (b) the sale, supply, transfer or export of demining equipment and materiel for use in demining operations; (c) the provision of financing and financial assistance related to such equipment or to such programmes and operations; (d) the provision of technical assistance related to such equipment or to such programmes and operations, on condition that such exports have been approved in advance by the relevant competent authority. 2. Article 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Myanmar/Burma by UN personnel, personnel of the EU or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 3 This Decision shall apply until 30 April 2014. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 4 Decision 2010/232/CFSP is hereby repealed. Article 5 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 105, 27.04.2010, p. 22.